DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending.  Claims 1, 5, 8, 12, 15, 19 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 5, 8, 12, 15, 19 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 01/08/2021 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, the rejections under 35 USC § 112  are withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Inoue (US Pub. 20170124312 A1).

	Regarding claim 1 (currently amended), Inoue discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for authenticating a user, comprising: 
initiating an iris-based authentication session to authenticate a person claiming to be an authorized user (para. 72- the server 10 may conduct the challenge-response test at a time, when the registered user starts using the online service or when the request for accessing the online service is received from the client 20; para. 60- the biometric information may include image data or feature point data representing a face, voice print, fingerprint, vein pattern, iris pattern, or the like.); 
determining a challenge to be used to challenge the person (para. 73- the control device 11 in the server 10 creates challenge data for the user of being authenticated at a time when the challenge-response test is conducted (Step S101). The challenge data includes the plurality of challenges different from one another); 
(para. 90- the biometric information registered in the storage device 14 wherein the set of expected features are detectable from iris (para. 60- the biometric information may include image data or feature point data representing a face, voice print, fingerprint, vein pattern, iris pattern, or the like.); 
presenting the challenge to the person (para. 74); 
capturing one or more pictures with respect to iris of the person when the person reacts in response to the challenge (para. 76- based on the extracted information, the control device 11 (the determination unit 16) in the server 10 determines whether the response made by the user is correct (i.e., whether it is appropriate as the response to the challenge; para. 121- These responses are taken by, for example, a camera serving as the input device 25 and transmitted from the client 20 to the server 10 in the mode of the video stream serving as the response data; para. 60- the biometric information may include image data or feature point data representing a face, voice print, fingerprint, vein pattern, iris pattern, or the like.); 
determining whether the person is live based on the captured one or more pictures of the person. (para. 75- upon receipt of data that includes responses to the transmitted challenges (Step S103), the server 10 analyzes the received data to extract the information necessary for the authentication process; para. 80)

Regarding claim 2, Inoue discloses the method of claim 1, wherein the challenge is pre-planned with respect to the authorized user or is dynamically determined. (para. 108-110)

Regarding claim 3, Inoue discloses the method of claim 1, wherein the challenge includes one of: a request for the person to make a facial expression; a request for the person to make a gesture. (Figs. 6 & 7)

Regarding claim 4, Inoue discloses the method of claim 3, wherein the facial expression includes one of a smile, frowning, sad, or happy expression. (Fig. 7)

Regarding claim 5, Inoue discloses the method of claim 1, wherein the set of expected features associated with the challenge represent observable characteristics observable from a person who responds to the challenge. (para. 78)

Regarding claim 6 , Inoue discloses the method of claim 1, wherein the step of determining comprises: analyzing the one or more pictures of the person in response to the challenge; identifying a set of observed features from the one or more pictures based on the set of expected features; making a determination as to whether the person is live based on whether the set of observed features is consistent with the set of expected features. (para. 76- based on the extracted information, the control device 11 (the determination unit 16) in the server 10 determines whether the response made by the user is correct (i.e., whether it is appropriate as the response to the challenge; para. 121- These responses are taken by, for example, a camera serving as the input device 25 and transmitted from the client 20 to the server 10 in the mode of the video stream serving as the response data)

Regarding claim 7, Inoue discloses the method of claim 1, further comprising: authenticating the person, if the person is live, based on a first set of features representing an iris of the authorized user and a second set of features representing the iris of the person. (para. 60- the biometric information may include image data or feature point data representing a face, voice print, fingerprint, vein pattern, iris pattern, or the like.)

Regarding claims 8-14, they  recite a computer program that when executed, performs the functional steps of method claim 1-7, and thus, rejected for the same rationale. 

Regarding claims 15-21, they are rejected as applied to claims 1-7 because a corresponding system would have been necessitated to carry forth the method steps of claims 1-7.  The applied prior art also discloses the corresponding architecture.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433